Title: From Thomas Jefferson to Patrick Gibson, 27 March 1821
From: Jefferson, Thomas
To: Gibson, Patrick


Dear Sir
Monticello
Mar. 27. 21.
Not knowing the exact date of my note in the bank of Virginia I inclose a blank supposing the time of renewal must be at hand—supposing too the curtail to be of 80. D. the sum must be somewhere between 1000. and 1100. D. I have therefore left the odd numbers blank. on the 4th of Feb. mr Colclaser informs me he sent you a quarter’s rent of 50. Barrels of flour. another quarter is due within 3. or 4. days which I shall direct him to forward to you. the accident to the mill which I mentioned in my last having suspended here grinding more than a month has occasioned such a scramble among the customers to get their flour delivered, as to render it somewhat unpunctual in it’s deliveries. I salute you with constant friendship and respectTh: Jefferson